In re McDonald, Wallace; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 88,704.
The relator represents that the district court has failed to act timely on a motion to correct an illegal sentence he has filed on May 16,1991. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation, is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.